        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 1 of 27




                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO

  AHNIAH SELENE; KASSIE HOWE;
  DISABILITY ACTION CENTER –                    Case No. 1:21-cv-00021-DCN
  NORTHWEST, INC.; DISABILITY
  RIGHTS IDAHO, INC.; LIVING                    MEMORANDUM DECISION AND
  INDEPENDENCE NETWORK                          ORDER
  CORPORATION IDAHO; LIFE, A
  CENTER FOR INDEPENDENT
  LIVING; and INTERMOUNTAIN FAIR
  HOUSING COUNCIL,

        Plaintiffs,

         v.

  THE LEGISLATURE OF THE STATE
  OF IDAHO, SCOTT BEDKE in his
  official capacity as Speaker of the House
  of Representatives, and CHUCK
  WINDER in his official capacity as
  President Pro Tempore of the Senate,

        Defendants.


                                 I. INTRODUCTION

      This case involves important legal issues related to disability rights, the COVID-19

pandemic, and the format of the ongoing 2021 Idaho State legislative session. Plaintiffs

contend that Defendants, by not providing better protective measures for the legislative

session, have violated three federal laws: (1) the Petition Clause of the First Amendment

to the United States Constitution, (2) Title II of the Americans with Disabilities Act

(“ADA”), and (3) the Rehabilitation Act of 1973. Plaintiffs seek one of two


MEMORANDUM DECISION AND ORDER - 1
           Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 2 of 27




accommodations under these laws. They ask that either the in-person measures to prevent

the spread of COVID-19 be increased or that they be allowed to participate remotely.

Defendants counter that the in-person protective measures are reasonable and that Plaintiffs

already have virtual access because they can submit written comments to be considered by

the committees of each legislative session. More importantly, Defendants represent that

Plaintiffs need only make specific requests to participate remotely and their requests will

be approved.

        The matter before the Court today is not an adjudication on the merits; rather,

Plaintiffs ask the Court to preliminarily enjoin Defendants to provide the accommodations

they seek in the form of a temporary restraining order (“TRO”). Having reviewed the

record and briefs, the Court finds that the facts and legal arguments are adequately

presented. Accordingly, in the interest of avoiding further delay, and because the Court

finds that the decisional process would not be significantly aided by oral argument, the

Court will decide the motion without oral argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

While Plaintiffs may ultimately prevail upon a full adjudication of the merits of their

claims, at this time they have not shown a sufficient likelihood of success on the merits or

a sufficient likelihood of irreparable harm for this Court to grant their extraordinary,

emergency requested relief. Accordingly, the Court DENIES Plaintiffs’ Motion for a TRO.

Dkt. 2.1




1
 The Court notes its order in a comparable case filed by two Idaho legislators on related issues. Chew v.
Legislature of the State of Idaho, No. 1:21-cv-00014-DCN, 2021 WL 112146 (D. Idaho Jan. 12, 2021).


MEMORANDUM DECISION AND ORDER - 2
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 3 of 27




                                    II. BACKGROUND

       Plaintiffs are organizations that advocate for disability rights, their constituents, and

individuals who allege they have disabilities that make them particularly susceptible to

severe complications and even death from COVID-19. Plaintiffs suffer from a range of

disabling conditions, including quadriplegia, ulcerative colitis, post-traumatic stress

disorder, and major depressive disorder. Defendants are the Speaker of the Idaho House of

Representatives Scott Bedke (Speaker Bedke), President Pro Tempore of the Idaho Senate

Chuck Winder (“Pro Tem Winder”), and the Legislature of the State of Idaho (collectively

“the Legislature”).

       In early December 2020, the Idaho House of Representatives and the Idaho Senate

established their respective rules for the 2021 legislative session. As is relevant to this case,

the Idaho House of Representatives adopted House Rule 63, which places a duty to

supervise various spaces throughout the Idaho Capitol on Speaker Bedke. The House also

established House Rule 75, which states that the “rules of parliamentary practice set forth

in Mason’s Manual of Legislative Procedures shall govern the House in all cases to which

they are applicable.” Dkt. 18, at 10. Rule 11 of that Manual provides committee chairs with

the duty of overseeing committee hearings and meetings. As for the Idaho Senate, it

established Senate Rule 5 which placed control of various spaces throughout the Idaho

Capitol Building in the hands of Pro Tem Winder. Senate Rule 20(D) states that “any

person may attend any hearing of such committee, but may participate in the committee

only with the approval of the committee itself.” Senate Rule 48 is a corollary to House Rule

75. It also incorporates the rules of parliamentary practice and procedure as set forth in


MEMORANDUM DECISION AND ORDER - 3
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 4 of 27




Mason’s Manual of Legislative Procedure in Senate proceedings.

       In mid-December, the parties commenced to exchange letters on the topic of this

lawsuit. On December 14, 2020, Plaintiffs wrote to the Legislature to raise health and safety

issues and to request an opportunity to work together on solutions. Speaker Bedke

responded on December 21, 2020, enclosing a list of “safety precautions we have already

implemented and those we continue to consider.” Dkt. 2, at 6. The next day, Pro Tem

Winder responded to Plaintiffs’ correspondence, describing the Senate’s protocols to

ensure that members of the public could enjoy remote and in-person access to the

legislative process, stating that “[t]he Idaho Legislature has taken a significant number of

steps to protect both legislative members and the public,” and explaining the measures

taken. Id. On January 4, 2021, Plaintiffs sent a follow-up letter. In it, they requested a

modification of the Legislature’s policies under Title II of the ADA and Section 504 of the

Rehabilitation Act that would allow Plaintiffs to participate fully and safely in the 2021

legislative session. They sought either of the two accommodations that they seek in this

lawsuit. Speaker Bedke and Pro Tem Winder both began considering the letter and working

on the issues raised in the letter.

       Before the Legislature sent a response, Plaintiffs filed this lawsuit and moved for a

TRO on the afternoon of January 11, 2021. Dkts. 1, 2. In their motion, Plaintiffs explain

that they wish to participate in the 2021 Idaho legislative session and testify regarding

issues of special significance to them and their communities. Dkt. 2. They contend that

Defendants have implemented a policy for attending and participating in the legislative

process that denies basic safeguards necessary to minimize the risk of transmission of


MEMORANDUM DECISION AND ORDER - 4
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 5 of 27




COVID-19, thereby violating their fundamental right to petition the government for redress

of grievances under the First Amendment and their rights to access a public service under

Title II of the ADA and provisions of the Rehabilitation Act. 42 U.S.C. § 12101, et seq.

(ADA); 29 U.S.C. §§ 701, et seq. (Rehabilitation Act).

       That same day, legislators convened at the Idaho Capitol where the Idaho state

legislative session began. The next morning, the Legislature entered a notice that it

intended to oppose Plaintiffs’ requested TRO. Dkt. 15. The Legislature filed its Response

in which it opposes the TRO on the merits. Dkt. 18. The Legislature also contends that

Plaintiffs do not have standing, that all three Defendants are entitled to legislative

immunity, and that principles of federalism and separation of powers preclude the Court

from providing the requested relief. See generally id. Plaintiffs quickly filed their Reply in

the afternoon the next day. Dkt. 20. The matter is now ripe for adjudication.

                                 III. LEGAL STANDARD

       A plaintiff seeking a preliminary injunction or a TRO must establish (1) a likelihood

of success on the merits, (2) a likelihood of irreparable harm in the absence of preliminary

relief, (3) that the balance of equities tips in his or her favor, and (4) that an injunction is

in the public interest. E.g., CTIA-The Wireless Ass’n v. City of Berkeley, 854 F.3d 1105,

1114 (9th Cir. 2017); see also Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008);

Stuhlbarg Int’l Sales Co. v. John D. Brushy & Co., Inc., 240 F.3d 832, 839 n.7 (9th Cir.

2001). A preliminary injunction and a TRO generally serve the same purpose of

“preserv[ing] the status quo ante litem pending a determination of the action on the merits.”

L.A. Mem’l Coliseum Comm’n v. NFL, 634 F.2d 1197, 1200 (9th Cir. 1980); see also Fed.


MEMORANDUM DECISION AND ORDER - 5
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 6 of 27




R. Civ. P. 65.

        Nevertheless, certain circumstances warrant divergence from the status quo.

Preliminary relief may take one of two forms: (1) prohibitory, which as the name indicates,

prohibits “a party from taking action and preserves the status quo pending a determination

of the action on the merits” and (2) mandatory which “orders a responsible party to take

action.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma BmbH & Co., 571 F.3d 873, 879

(9th Cir. 2009) (cleaned up).2 “A mandatory injunction goes well beyond simply

maintaining the status quo pendente lite and is particularly disfavored.” Id. (cleaned up).

“In general, mandatory injunctions are not granted unless extreme or very serious damage

will result and are not issued in doubtful cases or where the injury complained of is capable

of compensation in damages.” Id. (cleaned up).

        A key difference between a TRO and a preliminary injunction is the respective

duration. A TRO typically does not last for more than 28 days without good cause, while

a preliminary injunction may extend until the end of the lawsuit, which could be months,

if not years. NAVEX Global, Inc. v. Stockwell, No. 1:19-cv-00382-DCN, 2019 WL

5654988, at *1 (D. Idaho Oct. 31, 2019) (citing Innovation Law Lab v. Nielsen, 310 F.

Supp. 3d 1150, 1156 n. 1 (D. Or. 2018)). It is well-established that whether a preliminary




2
  The parenthetical “cleaned up,” while perhaps unfamiliar to some, is being used with increasing frequency
to indicate that brackets, ellipses, footnote reference numbers, internal quotation marks, alterations, and/or
citations have been omitted from a quotation. For an example of its use in a published opinion, see Lu v.
United States, 921 F.3d 850, 860 (9th Cir. 2019), or United States v. Reyes, 866 F.3d 316, 321 (5th Cir.
2017). For a more thorough discussion regarding the practicality of the parenthetical, see Jack
Metzler, Cleaning Up Quotations, 18 J. App. Prac. & Process 143 (2017). The parenthetical has been used
in all the nation’s circuit courts.


MEMORANDUM DECISION AND ORDER - 6
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 7 of 27




injunction or a TRO should be issued is committed to the sound discretion of the district

court. Jimenez v. Barber, 252 F.2d 550, 554 (9th Cir. 1958).

                                         IV. ANALYSIS

       The parties raise various issues in this matter. The first issue is whether Plaintiffs

have standing to bring this lawsuit. The second issue is whether Defendants are entitled to

legislative immunity from this action. The third question is whether the precepts of

federalism and separation of powers preclude the Court from affording the requested relief

in this case. The final issue is whether Plaintiffs have established the TRO factors in this

case. Because all the issues have been fully briefed by both sides, the Court will address

each in turn.

       However, a preliminary comment is in order. What Plaintiffs seek here is a

mandatory TRO because the status quo is for the legislative session to proceed without the

accommodations sought.3 Marlyn Nutraceuticals, Inc., 571 F.3d at 879. Plaintiffs resist

this conclusion and argue that the status quo is not the way the legislative session is

currently proceeding, but “equal participation for all.” Dkt. 20, at 3. This argument is

wholly without merit. “[T]he status quo . . . means the last, uncontested status which

preceded the pending controversy.” Id. (cleaned up). Here, that is precisely the situation

without the requested TRO. Legislative sessions in Idaho have not historically included the

accommodations sought, and this one also did not before this lawsuit began. Additionally,




3
  “Although Title II of the ADA uses the term ‘reasonable modification,’ rather than ‘reasonable
accommodation,’ these terms create identical standards” and may be used interchangeably. McGary v. City
of Portland, 386 F.3d 1259, 1266 n.3 (9th Cir. 2004). The Court does so in this Order.


MEMORANDUM DECISION AND ORDER - 7
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 8 of 27




a TRO would compel Defendants to take affirmative steps to implement the

accommodations sought (mandatory), rather than enjoin them from doing something

(prohibitory). Plaintiffs resist this conclusion because it means they have an even more

onerous burden, as explained above. Nevertheless, they have that heightened burden, and

the Court ultimately concludes it is a burden they have not met. While the Court agrees

with Plaintiffs on the first three issues—standing, legislative immunity, and federalism and

separation of powers—Plaintiffs have not made an adequate showing on the TRO factors

to justify their request.

   A. Standing

       To establish standing, plaintiffs must demonstrate that “(1) they have suffered an

injury-in-fact” that is “‘concrete and particularized’ and ‘actual and imminent,’ (2) the

alleged injury is ‘fairly traceable’ to the defendants’ conduct, and (3) it is ‘more than

speculative’ that the injury is judicially redressable.” E. Bay Sanctuary Covenant v. Trump,

950 F.3d 1242, 1265 (9th Cir. 2020) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555,

560-61 (1992)). “Organizations can assert standing on behalf of their own members” or

constituents, who themselves have been injured, “or in their own right.” Id. (internal

citations omitted). An organization has standing in its own right where it “establishes that

the defendant’s behavior has frustrated its mission and caused it to divert resources in

response to that frustration of purpose.” Id.

       Here, Plaintiffs have shown that they have standing. They claim that the Legislature

is currently harming them by preventing them from participating in the legislative session,

that the harm is traceable to the Legislature because it chose what accommodations to


MEMORANDUM DECISION AND ORDER - 8
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 9 of 27




implement, and that this Court can redress the injury by holding the Legislature

accountable under the First Amendment, the ADA, and the Rehabilitation Act. See Doran

v. 7-Eleven, Inc., 524 F.3d 1034, 1041 (9th Cir. 2008). The Court concludes that this is

enough to meet the standing elements.

       Nevertheless, the Legislature contends that none of the elements of standing are met.

The Legislature first argues that the injury is speculative because Plaintiffs may or may not

contract COVID-19 if they attend the legislative session. The Legislature asserts there have

been no infections traceable to the Capitol, all staff undergo tests, and there is no evidence

that anyone in the Legislature or otherwise in attendance at the Capitol has or will have

COVID-19. They further point out that, with the accommodations being provided, it

becomes more speculative that they are at a risk of exposure.

       This argument is somewhat compelling, but the Court finds Plaintiffs’ evidence

regarding high COVID-19 contagious rates and the higher risk of harm to people with

disabilities rebuts these arguments. Dkt. 2, at 2–3; Dkt. 20, at 4. Moreover, as an update

during the pendency of this matter, a legislative attaché tested positive for COVID-19;

however, it is unclear whether that attaché had been in the Capitol with COVID-19. Dkt.

21. More importantly, the possibility of contracting COVID-19 is only half the impetus for

the claimed injury. The other half—the half that more clearly provides standing in this

case—is Plaintiffs’ conception that they could contract COVID-19 and because of that

possibility they do not have access to the legislative session, which is in fact what presently




MEMORANDUM DECISION AND ORDER - 9
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 10 of 27




harms them as people with disabled conditions.4 Put differently, under the circumstances,

Plaintiffs do not speculate that the accommodations might be unreasonable, they maintain

that they are so insufficient that they cannot exercise their rights without fear of physical

peril. Although their claim may ultimately be unmeritorious, it suffices to establish

standing in this case.

        Speaker Bedke and Pro Tem Winder then argue that the alleged harmful conduct

cannot be fairly traced to them because each of them alone lacks the authority to redress

the injury since they have only one vote and the vote on the accommodations was put to

the House and Senate with all their respective members. Plus, they say that committee

chairs have discretion to control accommodations under the legislative rules. This

argument is unconvincing. First, the Legislature enacted these legislative rules and decided

on the accommodations. Thus, the allegedly harmful conduct is fairly traceable to all three

Defendants and the roles they played. And, under order of the Court pursuant to federal

law, the Legislature as a whole can and must comply, meaning that the alleged harm is

redressable. Plaintiffs have standing in this case.

    B. Legislative Immunity

        Defendants next attempt to invoke legislative immunity as a defense to this lawsuit.

They argue that they have legislative immunity because they were acting in their legislative



4
  Plaintiffs assert that their injury is not exposure to COVID-19, but the lack of access to the legislative
session. Dkt. 20, at 3–4. Again, this is only half true because without the risk of exposure to COVID-19,
they would not have a claim. The claim at hand seems to be a combination of the health risks of COVID-
19 and a purported lack of access to the legislative session based on the accommodations provided. The
Legislature focuses too much on the risk of exposure to COVID-19, and Plaintiffs neglect the role COVID-
19’s health risks play in their claim.


MEMORANDUM DECISION AND ORDER - 10
       Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 11 of 27




function to set up the legislative session’s rules. For their part, Plaintiffs argue that the

conduct is administrative or executive, not legislative, because it relates to access to the

building rather than votes, statements, or policies up for legislative debate. The Court

agrees with Plaintiffs.

       “Local government officials are entitled to legislative immunity for their legislative

actions,” which “extends both to claims for damages and claims for injunctive relief.”

Cmty. House, Inc. v. City of Boise, 623 F.3d 945, 959 (9th Cir. 2010). Legislative immunity

“attaches only to actions taken in the sphere of legitimate legislative activity,” however,

not administrative or executive actions. Kaahumanu v. Cty. of Maui, 315 F.3d 1215, 1219

(9th Cir. 2003) (cleaned up). “Whether an act is legislative turns on the nature of the act,”

and the burden of proof is on the individual asserting that legislative immunity applies. Id.

(cleaned up). Courts consider “four factors in determining whether an act is legislative in

its character and effect: (1) whether the act involves ad hoc decisionmaking, or the

formulation of policy; (2) whether the act applies to a few individuals, or to the public at

large; (3) whether the act is formally legislative in character; and (4) whether it bears all

the hallmarks of traditional legislation.” E.g., Cmty. House, Inc., 623 F.3d at 960 (cleaned

up).

       Here, because the decision to accommodate Plaintiffs as requested does not involve

a legislative act, legislative immunity does not apply. The first factor indicates that the

accommodations provided are not legislative because they are not a policy, but are an ad

hoc approach meant to deal with the ongoing effects of this unique global pandemic in this

unique legislative situation. See id. at 961. True, the second factor tilts the scale slightly


MEMORANDUM DECISION AND ORDER - 11
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 12 of 27




toward the accommodations being legislative because they affect the public at large. After

all, anyone in attendance or wanting to attend will be affected by the protective measures.

However, the second factor stands alone.

       The third and fourth factors also indicate that the accommodations are not

legislative. Indeed, as the Legislature itself points out, the accommodation decisions are

Speaker Bedke’s, Pro Tem Winder’s, and those of the committee chairs to make as they

administrate committee and other legislative meetings. They are not open to vote, debate,

and do not otherwise carry legislative character or any of the hallmarks of traditional

legislation. The Court agrees with Plaintiffs that the accommodations relate to

administration of portions of the Idaho Capitol building and that providing outright

immunity would be an impermissible result undercutting the very purposes of the Petition

Clause, the ADA, and the Rehabilitation Act. To the Legislature’s point, adopting the rules

that place administration of the legislative session accommodations in these individuals’

hands may have been a legislative act, but how those individuals in fact administrate is not.

See McCarthy v. Pelosi, No. 20-1395 (RC), 2020 WL 4530611, at *8 (D.D.C. Aug. 6,

2020) (“If rules controlling access to the press galleries are an integral part of the legislative

machinery, rules controlling how Members vote are even more so.” (cleaned up)).5

       Simply put, the arguments for legislative immunity have not been convincing.

Determining what accommodations are provided in this context is not a legislative act, and




5
 Of course, placing each particular decision related to accommodations to a legislative debate and vote,
might present a different scenario regarding legislative immunity for Speaker Bedke and Pro Tem Winder.
However, those are not the facts before the Court.


MEMORANDUM DECISION AND ORDER - 12
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 13 of 27




the legislative immunity doctrine is inapplicable.

   C. Federalism and Separation of Powers

       The Legislature next contends that granting the requested relief would “unilaterally

remove power that was lawfully granted” to Defendants by Article III, § 9 of the Idaho

Constitution, which empowers the House and Senate to “determine [their] own rules of

proceeding.” Dkt. 18, at 15. The Legislature asserts that the rules governing the 2021

legislative session represent the will of the people of Idaho. Ordering Defendants to

accommodate Plaintiffs as they request would usurp the people’s power and be contrary to

the Idaho Constitution. Defendants conclude that changes to legislative rules would

impinge on fundamental concepts of federalism—federal intrusion on a State issue—and

separation of powers—judicial intrusion on a legislative issue—and rule changes “must be

left to the legislative branch to resolve.” Id. at 16.

       The Legislature’s argument is unpersuasive. First, it is not the legislative rules that

Plaintiffs seek to alter. Rather, it is how Speaker Bedke, Pro Tem Winder, and the

committee chairs determine to administrate their respective meetings. While it is true the

legislative rules empower them to do so, the House and Senate Rules do not dictate the

discrete decisions. Thus, the Legislature’s argument is factually misplaced.

       Second, the federal laws under which Plaintiffs proceed are also the will of the

people. In fact, they are a more supreme will of the people, as the U.S. Constitution makes

clear through the Supremacy Clause since they are federal laws. U.S. Const. art. VI, cl. 2.

Access to the legislative session calls directly into question the Petition Clause of the First

Amendment and the disability rights laws, specifically Title II of the ADA. Indeed, the


MEMORANDUM DECISION AND ORDER - 13
       Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 14 of 27




Petition Clause relates to individuals’ abilities to access and address grievances to the

government. And Title II specifically relates to public services, which legislative sessions

indisputably are. See Barden v. City of Sacramento, 292 F.3d 1073, 1076 (9th Cir. 2002)

(stating that “the ADA’s broad language” brings “within its scope anything a public entity

does” and collecting cases in accord). And the will of the people is not incompatible here.

The people of Idaho have given authority to their representatives to conduct the legislative

session, but that does not mean that they have given free rein to their representatives to

violate federal law.

       Additionally, to the extent state governmental actions run afoul of federal law, they

can be held unlawful by federal courts. McCulloch v. Maryland, 17 U.S. 316 (1819); Ex

Parte Yong, 209 U.S. 123 (1908). Thus, the Legislature’s administration of the legislative

session must yield to federal law inasmuch as federal law requires certain accommodations.

Doing so does not offend notions of federalism and separation of powers. Rather, it allows

the judiciary to see that the people receive the rights afforded to them by the law and to

demand the Legislature’s fealty to our nation’s laws. Such is not an overreach on the

Court’s part, but holds true to separation-of-powers first principles. Marbury v. Madison,

5 U.S. 137, 177 (1803) (“It is emphatically the province and duty of the judicial department

to say what the law is. . . . If two laws conflict with each other, the courts must decide on

the operation of each.”).

       An analogous case shows this principle in action in the ADA context. In Crowder

v. Kitagawa, the State of Hawaii, pursuant to a Department of Agriculture regulation,

imposed a quarantine on all dogs, cats, and other carnivorous animals entering the state to


MEMORANDUM DECISION AND ORDER - 14
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 15 of 27




prevent the spread of rabies. 81 F.3d 1480, 1481 (9th Cir. 1996). This policy had a disparate

impact on visually impaired individuals who relied on guide dogs, “effectively den[ying]

these persons . . . meaningful access to state services, programs, and activities while such

services, programs, and activities remain[ed] open and easily accessible by others.” Id. at

1485. The court made clear that federal courts have the obligation under the ADA and

accompanying regulations “to ensure that the decision reached by the state authority is

appropriate under the law and in light of proposed alternatives.” Id. Ultimately, the Ninth

Circuit reversed a summary judgment that was entered for the state of Hawaii and

remanded the case to the district court to determine whether the regulation’s requirements

were reasonable under the ADA.

        This case teaches that a state regulation, similar to administrative decisions

regarding session format rules, can be held in violation of federal law and invalidated,

notwithstanding federalism and separation of powers. Therefore, nothing about the

precepts of federalism or the separation-of-powers doctrine precludes the Court from

affording the relief it deems appropriate in this case.6



6
  The Legislature also argues that the Supreme Court has provided powerful reasons for courts to defer to
local officials regarding emergency public health matters. In doing so, they liberally quote Chief Justice
Roberts. See FDA v. Am. Coll. of Obstetricians & Gynecologists, No. 20A34, 2021 WL 99362, at *1 (U.S.
Jan. 12, 2021) (Roberts, C.J., concurring) (“[M]y view is that courts owe significant deference to the
politically accountable entities with the background, competence, and expertise to assess public health.”);
S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613 (2020) (Roberts, C.J., concurring) (“The
precise question of when restrictions on particular social activities should be lifted during the pandemic is
a dynamic and fact-intensive matter subject to reasonable disagreement.”). Those quotes and cases are
simply inapposite. As much as the Court respects Chief Justice Roberts, his views alone, as a single member
of the Supreme Court, and on situations different from the one at hand, are far from controlling on what
this Court must do in this situation, with these laws, and on these facts. In short, the Court does not view
this as a situation where requiring compliance with federal law would violate constitutional safeguards of
federalism and separation of powers.


MEMORANDUM DECISION AND ORDER - 15
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 16 of 27




   D. TRO Factors

       With those case-dispositive issues determined, the Court turns its attention to the

TRO factors. As noted, Plaintiffs have not carried their burden of convincing the Court that

there is a likelihood of success on the merits or a likelihood, rather than a mere possibility,

of irreparable harm. Marlyn Nutraceuticals, Inc., 571 F.3d at 879; see also Winter, 555

U.S. at 22 (explaining that issuing preliminary relief “only on a possibility of irreparable

harm is inconsistent with our characterization of injunctive relief as an extraordinary

remedy that may only be awarded upon a clear showing that the plaintiff is entitled to such

relief”). In this section, the Court will explain the reasons for these conclusions.

           1. Success on the Merits

       The first factor of a TRO involves a showing of a likelihood of success on the merits.

It is important to note, however, that granting or denying a motion for a TRO is not an

actual adjudication on the merits; rather, it is a preliminary form of relief until the court

can reach the merits. Int’l Ass’n of Machinists & Aerospace Workers v. Nat’l Ry. Labor

Conference, 310 F. Supp. 904, 905 (D.D.C. 1970).

                  i. ADA

       The ADA prohibits disability discrimination in various contexts. Under Title II,

which relates to public services, the ADA specifically states that “no qualified individual

with a disability shall, by reason of such disability, be excluded from participation in or be

denied the benefits of the services, programs, or activities of a public entity, or be subjected

to discrimination by any such entity.” 42 U.S.C. § 12132. “Public entity” is defined as “any

State or local government,” 42 U.S.C. § 12131(1)(A), and the Ninth Circuit has held that


MEMORANDUM DECISION AND ORDER - 16
       Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 17 of 27




ADA Title II claims may be maintained “against state officials in their official capacities.”

Miranda B. v. Kitzhaber, 328 F.3d 1181, 1188 (9th Cir. 2003). Under an ADA Title II

regulation, “[a] public entity shall make reasonable modifications in policies, practices, or

procedures when the modifications are necessary to avoid discrimination on the basis of

disability, unless the public entity can demonstrate that making the modifications would

fundamentally alter the nature of the service, program, or activity.” 28 C.F.R. §

35.130(b)(7)(i).

       “The failure to provide [a] reasonable accommodation can constitute

discrimination.” Updike v. Multnomah Cty., 870 F.3d 939, 951 (9th Cir. 2017) (cleaned

up). To succeed on a failure-to-accommodate claim under Title II of the ADA, a plaintiff

must show that a public entity failed to make reasonable modifications that would

accommodate plaintiff’s disability without fundamentally altering the nature of program or

activity, and that the accommodation would have enabled the plaintiff to meet the

program’s essential eligibility requirements. See A.G. v. Paradise Valley Unified Sch. Dist.

No. 69, 815 F.3d 1195, 1206 (9th Cir. 2016). Importantly, the ADA does not require an

accommodation that an individual requests or prefers; instead, the ADA requires only a

reasonable accommodation. See Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1089 (9th

Cir. 2002); see also Townsend v. Quasim, 328 F.3d 511, 518 (9th Cir. 2003) (“As the

regulatory language makes clear, entities are required only to make reasonable changes in

existing policies in order to accommodate individuals’ disabilities.” (emphasis in




MEMORANDUM DECISION AND ORDER - 17
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 18 of 27




original)).7 “Because the issue of reasonableness depends on the individual circumstances

of each case, this determination requires a fact-specific, individualized analysis of the

disabled individual’s circumstances and the accommodations” sought. Wong v. Regents of

Univ. of Cal., 192 F.3d 807, 818 (9th Cir. 1999); see also Crowder, 81 F.3d at 1486 (“The

determination of what constitutes reasonable modification is highly fact-specific, requiring

case-by-case inquiry.” (cleaned up)).

        In this case, Plaintiffs have not shown a likelihood of success on the merits that their

request is a reasonable accommodation under Title II of the ADA because they have not

shown that the alternative accommodations are unreasonable. Plaintiffs have also not

shown that they are being excluded from participation in the legislative session due to the

remote participation options. Finally, Plaintiffs have not shown that the Legislature did not

engage in a good faith interactive process while trying to remedy their concerns.

        To begin, the Legislature has provided numerous measures to mitigate concerns

related to COVID-19. For members of the public who wish to attend the Capitol in person,

all committee rooms have capacity limits and socially distanced seating; masks are

recommended; air purifiers have been installed in all committee rooms, conference rooms,

and office spaces; hand sanitizer stations are available throughout the building; overflow

rooms will be provided; and committee meetings are held on alternate days to minimize




7
  Where the Court cites an employment ADA case in this Order, it notes that “the ‘reasonable
accommodation’ standard of Title I does not differ from the ‘reasonable modification’ standard of Titles II
and III and thus uses the terms ‘interchangeably.’” Smith v. City of Oakland, No. 19-cv-05398-JST, 2020
WL 2517857, at *8 n.8 (N.D. Cal. Apr. 2, 2020) (quoting Wong, 192 F.3d at 816 n.26).


MEMORANDUM DECISION AND ORDER - 18
       Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 19 of 27




the number of members in the Capitol. Senate leadership also plans to assess public health

protocols and enforcement mechanisms to make appropriate adjustments. The House has

adopted similar measures. Further, the Idaho State Department of Administration has

updated its rules to better control the use of the Capitol’s public spaces to address crowd

control. This includes a working agreement with the Boise Police Department to provide

assistance.

       Even more telling in this case, the Legislature has offered accommodations to

members of the public who wish to participate remotely in the legislative process. All

committees accept written comments, which can be submitted via email, and all legislators

have publicly available email addresses and telephone numbers. The IT personnel of the

Legislative Services Office have been working on methods for the public to actively

participate remotely in Committee meetings. They have a software application to allow

remote participation through a web-based sign-in process that is similar to the process used

for in-person participation in Committee meetings. The application is expected to be ready

for use by the general public in February. In the meantime, the Legislature has made it

known that IT personnel are willing and able to set up remote appearances through Zoom

at committee meetings upon request. Members of the public can also watch committee and

floor business via a live stream with closed captioning. Through Speaker Bedke’s and Pro

Tem Winder’s efforts, all committee chairs have agreed to allow remote participation

through the manual Zoom process if requested, and later through the software application.

See Dkt. 18, at 24 (“All Committee Chairs have agreed to allow remote participation

through either the Zoom process or the software application.”); Dkt. 22, at 2 (“Committees


MEMORANDUM DECISION AND ORDER - 19
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 20 of 27




are prepared to accommodate live remote testimony in an effort to allow full and equal

participation to members of the public who do not want to, or are otherwise unable to, give

in-person testimony.”). These considerations are the most persuasive to the Court in its

analysis today.

        Simply put, Plaintiffs cannot show that these accommodations are unreasonable

under the circumstances. In fact, the very accommodation Plaintiffs seek—remote access

and participation—is available. Plaintiffs can hardly say this is unreasonable, which is their

burden. See Larson v. Iboshi, 441 F. App’x 511, 514 (9th Cir. 2011) (holding that the

plaintiff failed to establish alternative accommodations were not reasonable); Duvall v.

Cty. of Kitsap, 260 F.3d 1124, 1137 (9th Cir. 2001) (“To prevail under the ADA, Duvall

must show that the accommodations offered by the County were not reasonable, and that

he was unable to participate equally in the proceedings at issue.”); Crowder, 81 F.3d at

1485 (“Whether the plaintiffs’ proposed alternatives to Hawaii’s quarantine for guide dogs

constitute reasonable modifications . . . cannot be determined as a matter of law on the

record before us.”). Similarly, Plaintiffs cannot show that they are being excluded from

participation in the legislative session—a necessary element of a Title II claim under the

ADA. See, e.g., Duvall, 260 F.3d at 1135 (“To prove that a public program or service

violated Title II of the ADA, a plaintiff must show [that he or she] was either excluded

from participation or denied the benefits of a public entity’s services, programs, or

activities . . . .”).

        Additionally, this is a situation that involves issues that are presently ongoing. The

interactive process began in mid-December when Plaintiffs sent a letter to the Legislature


MEMORANDUM DECISION AND ORDER - 20
       Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 21 of 27




requesting accommodations for the legislative session. When Plaintiffs first brought their

concerns to Speaker Bedke and Pro Tem Winder (after the House and Senate Rules were

adopted), Speaker Bedke and Pro Tem Winder considered the concerns and responded via

letters in which they laid out the many health and safety protocols that were being

implemented. Then, a week before filing this lawsuit, Plaintiffs sent a follow-up letter

requesting additional accommodations. Before Speaker Bedke and Pro Tem Winder could

finalize their response and continue the interactive process, Plaintiffs filed this lawsuit. It

appears that Speaker Bedke and Pro Tem Winder have continued to consider Plaintiffs’

proposals and have taken further action to address Plaintiffs’ concerns. Importantly here,

they have increased the accessibility of remote participation in the legislative process.

Thus, the Legislature has shown that it has communicated in good faith with Plaintiffs, has

considered their requests and individual situations, and is offering seemingly reasonable

accommodations. See Zivkovic, 302 F.3d at 1089 (“The interactive process requires: (1)

direct communication between the employer and employee to explore in good faith the

possible accommodations; (2) consideration of the employee’s request; and (3) offering an

accommodation that is reasonable and effective.”); see also Vinson v. Thomas, 288 F.3d

1145, 1154 (9th Cir. 2002) (discussing the interactive process in the context of claims under

Title II of the ADA and the Rehabilitation Act).

       Nevertheless, Plaintiffs maintain that these accommodations are not enough. They

assert that the Legislature’s accommodations are “effectively a barrier to participation in

the legislative process for people with disabilities.” Dkt. 20, at 6. But, in light of these

accommodations, any perceived barrier is brought on by COVID-19 and/or Plaintiffs’


MEMORANDUM DECISION AND ORDER - 21
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 22 of 27




choice not to avail themselves of the accommodations provided, not the Legislature.

Plaintiffs point out that many of the in-person protective measures are optional. However,

that does not address Plaintiffs’ remote-access options.

        Plaintiffs also say that the legislative committees have already informed them that

they do not plan to offer a remote participation option. But this ignores the option for email

and the option to make a specific request for virtual access. Also, that information appears

outdated as it is from earlier on in the interactive process. Indeed, it comes from

information preceding the Legislature’s filed Response in this case. See Dkt. 20, at 7.

Plaintiffs also say that they have requested remote participation, via their January 4 letter,

and that the Legislature has not provided it. But again, that request was during the

interactive process, before the Legislature responded, and before its Response which

outlines that any specific request will be approved, and everyone in the general public will

have this option in February (without even needing to make an individualized request).

Once more, Plaintiffs can hardly complain about receiving the accommodation they sought.

It appears that they should simply request remote access to the parts of the legislative

session in which they would like to participate and utilize emails.8

        In short, Plaintiffs have not met their burden of showing a likelihood of success on

the merits because they have not shown that the Legislature has acted unreasonably in the



8
  All this aside, Plaintiffs still complain that, even if remote access is granted, “it may not be equitable
without assurances that it will be given the same weight as in-person testimony.” Dkt. 20, at 8. This seems
like an odd request since doing so is one of their requested accommodations. The Court will not order the
Legislature (either collectively or individually) to somehow represent what their state of mind will be when
(Continued)



MEMORANDUM DECISION AND ORDER - 22
         Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 23 of 27




accommodations provided. The Court is skeptical that these circumstances present a

violation of Plaintiffs’ rights under the ADA since they appear not to be excluded from

participation in the legislative session.

                    ii. Rehabilitation Act

        The Rehabilitation Act similarly prohibits the exclusion of an “otherwise qualified

individual with a disability, . . . solely by reason of her or his disability,” from “participation

in . . . any program or activity receiving Federal financial assistance.” 29 U.S.C. § 794(a).

The Legislature suggests that the Rehabilitation Act does not apply. Plaintiffs counter that

it does because the Legislature recently received $1,256,134.00 in federal funds under the

Coronavirus Aid, Relief, and Economic Security Act, Pub. L. 116-136 (2020). These funds

were requested “for Statehouse audio/visual improvements and related technology

upgrades to provide for remote and social distancing legislative work” during the

pandemic. Dkt. 2, at 19. As Speaker Bedke explained, the funds were “critical to help

ensure the Legislature has the necessary technology in place to revise how it conducts its

business during this pandemic,” and “[m]ost, if not all, of the upgrades will be utilized

during the 2021 legislative session.” Id. at 19–20.

        Although the Legislature admits that it urged Governor Little to award the

Legislature these funds, it argues that the Rehabilitation Act does not apply because it did




hearing various forms of testimony because such an order seems unreasonable, impractical, and an
overreach into their legislative discretion. Plus, the Legislature has made such a representation on its own
initiative. See Dkt. 22, at 3 (“I also want to be clear, testimony given during Committee Meetings through
remote means is afforded the same weight as in-person testimony.”).


MEMORANDUM DECISION AND ORDER - 23
       Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 24 of 27




not play “a role in appropriating or spending the funds.” However, that is not what the

statute and caselaw require. The Rehabilitation Act says nothing about how much an entity

is involved in the decision of receiving the funds. Instead, the plain language focuses on

the receipt of funds. 29 U.S.C. § 794(a) (“receiving Federal financial assistance”);

Zimmerman v. Oregon DOJ, 170 F.3d 1169, 1181 (9th Cir. 1999) (“The focus of the

emphasized phrase in § 504 of the Rehabilitation Act is the receipt of Federal financial

assistance.” (citing Consolidated Rail Corp. v. Darrone, 465 U.S. 624, 635–37 (1984))).

      The Legislature cannot dispute that it received federal funds; indeed, it admits as

much. What’s more, the Legislature didn’t merely request funds, it requested funds for the

subject matter of this very lawsuit: to update technology for remote participation during

the 2021 legislative session. Therefore, the Legislature’s argument is meritless, and the

Rehabilitation Act applies. That said, Plaintiffs have not shown a likelihood of success on

the merits for the same reasons as the ADA explanation above. See, e.g., Bay Area

Addiction Research & Treatment, Inc. v. City of Antioch, 179 F.3d 725, 731 (9th Cir. 1999)

(“Congress has instructed that the ADA is to be interpreted consistently with the

Rehabilitation Act.”); Duffy v. Riveland, 98 F.3d 447, 455 (9th Cir. 1996) (explaining that

the same tests apply to Rehabilitation Act claims as ADA claims); cf. 29 U.S.C. § 794(d).

                iii. Right to Petition

      Plaintiffs cannot show a likelihood of success on the merits with respect to their

claim under the Petition Clause because they simply are not restricted from petitioning.

The First Amendment to the United States Constitution protects individuals’ right “to

petition the Government for a redress of grievances.” U.S. Const. amend. I; see also De


MEMORANDUM DECISION AND ORDER - 24
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 25 of 27




Jonge v. Oregon, 299 U.S. 353, 364 (1937) (incorporating the right to petition through the

Fourteenth Amendment). This guarantee is “one of the most precious of the liberties

safeguarded by the Bill of Rights,” BE & K Constr. Co. v. N.L.R.B., 536 U.S. 516, 524

(2002) (cleaned up), and is rooted in principles that “long antedate the Constitution,”

McDonald v. Smith, 472 U.S. 479, 482 (1985). Like other rights, however, the right to

petition is not absolute. Id. at 484. It is axiomatic that the right to petition is not violated

when a party can in fact petition.

       In this case, the Court’s inquiry swiftly ends because Plaintiffs can in fact engage in

the legislative session as explained above. The Legislature is not restricting access to the

legislative session. Rather, for all intents and purposes, the Legislature appears to be

working toward providing as much access as possible to Plaintiffs. And to the extent that

Plaintiffs are restricted from petitioning the Legislature, such a restriction is not state-

imposed but is an effect of the challenging circumstances of COVID-19. Indeed, the

Legislature has taken the noted affirmative steps to protect people from COVID-19 during

the legislative session. Plaintiffs’ arguments to the contrary are unpersuasive because they

do not square with the facts of this case, particularly the remote-participation

accommodations that are being made for them and for others who feel they cannot attend

the legislative session in person. Therefore, no scrutiny is in order.

           2. Irreparable Harm

       The next factor of a TRO analysis requires a showing that irreparable harm is likely

to occur in the absence of the requested relief. As Plaintiffs themselves point out, public

testimony has not been taken yet. Dkt. 20, at 8. Thus, a harm has yet to occur. Moreover,


MEMORANDUM DECISION AND ORDER - 25
        Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 26 of 27




harm is unlikely to occur because Plaintiffs can simply request to participate remotely, and

their request will be approved. In the imminent meantime, while the requests are being

processed, they can observe the session via closed captioning videos provided and send

emails to legislators. It appears the ball is in Plaintiffs’ court to re-engage in the interactive

process and request access to participate in the legislative session. Based on the

accommodations being provided, Plaintiffs have not carried their burden of showing that

they are likely to suffer irreparable harm.

                                     IV. CONCLUSION

       The Court is aware of the third and fourth factors of a TRO analysis as it plainly

noted them above. It does not address those factors, however, because Plaintiffs have not

made an adequate showing on the first two factors of the TRO standard. Simply put, the

Court does not deem it a sound use of its discretion to grant a TRO under these

circumstances. It will, therefore, deny the motion and allow the case to proceed in a normal

fashion. Of course, Plaintiffs may ultimately succeed on their claims, especially if they do

not receive remote access to the legislative session—although such would be contrary to

what the Legislature has represented to the Court. At this juncture, however, a TRO is

unwarranted.

///
///
///
///
///
///

MEMORANDUM DECISION AND ORDER - 26
     Case 1:21-cv-00021-DCN Document 24 Filed 01/22/21 Page 27 of 27




                                   V. ORDER

     IT IS HEREBY ORDERED THAT:

  1. Plaintiffs’ Motion for a Temporary Restraining Order (Dkt. 2) is DENIED.


                                            DATED: January 22, 2021


                                            _________________________
                                            David C. Nye
                                            Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 27
